EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner notes that previously withdrawn claims 5, 13 and 14 depend from allowable generic claims 1 and 7.  Accordingly, claims 5, 13 and 14 have been rejoined.
Authorization for this examiner’s amendment was given in an interview with Thomas E. Lees on June 10, 2022.
The application has been amended as follows: 
Canceled claims 17-20.
Amended claim 1 as follows:
1. (Currently Amended) A fastener for temporarily securing objects, comprising: 
a housing having: 
a shaft having an externally threaded portion extending from a first axial end face of the shaft configured to engage a work piece, and an unthreaded portion extending from a second axial end face of the shaft configured to be received within a fixture hole in a work holder; 
a central bore that extends axially at least partially through the shaft; 
a ball lock aperture extending from the bore radially out through the shaft of the housing through a ball lock port, the ball lock aperture positioned along the unthreaded portion of the shaft; 
a first socket extending into the first axial end face of the housing, the first socket configured such that rotation of the first socket rotates the fastener; 
a pintle positioned within the bore, the pintle having a ball locking surface; and 
a locking ball positioned within the ball lock aperture, the locking ball having a size that prevents the locking ball from exiting the ball lock aperture through the ball lock port, wherein the pintle prevents the locking ball from exiting the ball lock aperture through the central bore; 
wherein the pintle is moveable axially within the bore of the housing such that: 
in a designated lock position, the ball locking surface of the pintle urges the locking ball to cooperate with the ball lock aperture so as to create an abutment surface that projects from the housing to engage an undercut of the fixture hole, and prevents the locking ball from retreating back into the housing of the fastener; and 
in a designated unlocked position, the ball locking surface of the pintle is moved axially away from the ball lock aperture so as to allow the locking ball to retreat back into the housing relative to the position of the locking ball in the designated lock position.  
In claim 5, line 1, changed the claim status identifier from “(Withdrawn)” to 
--(Original)--.
Amended claim 7 as follows:
7. (Currently Amended) A fastener system for temporarily securing objects, comprising: 
a work holder having a fixture hole and a ball lock undercut coaxial with the fixture hole; and 

a fastener comprising: 
a housing having: 
a shaft having an externally threaded portion extending from a first axial end face of the shaft configured to engage a work piece, and an unthreaded portion extending from a second axial end face of the shaft configured to be received within the fixture hole in the work holder; 
a central bore that extends axially at least partially through the shaft; 
a ball lock aperture extending from the bore radially out through the shaft of the housing through a ball lock port, the ball lock aperture positioned along the unthreaded portion of the shaft; 
a first socket extending into the first axial end face of the housing, the first socket configured such that rotation of the first socket rotates the fastener; 
a pintle positioned within the bore, the pintle having a ball locking surface; and 
a locking ball positioned within the ball lock aperture, the locking ball having a size that prevents the locking ball from exiting the ball lock aperture through the ball lock port, wherein the pintle prevents the locking ball from exiting the ball lock aperture through the central bore; 
wherein the pintle is moveable axially within the bore of the housing such that: 
in a designated lock position, the ball locking surface of the pintle urges the locking ball to cooperate with the ball lock aperture so as to create an abutment surface that projects from the housing, and prevents the locking ball from retreating back into the housing of the fastener; and 
in a designated unlocked position, the ball locking surface of the pintle is moved axially away from the ball lock aperture so as to allow the locking ball to retreat back into the housing relative to the position of the locking ball in the designated lock position; [[and]] 

wherein the diameter of the fixture hole allows the fastener to slide through when the pintle is moved to the designated unlocked position, and the locking ball engages the undercut of the work holder when the pintle is in the locked position.  
In claim 13, line 1, changed the claim status identifier from “(Withdrawn)” to 
--(Original)--.
In claim 14, line 1, changed the claim status identifier from “(Withdrawn)” to 
--(Original)--.
Amended claim 15 as follows:
15. (Currently Amended) The fastener according to claim 7, further comprising an external spring extending from an end face of the housing, the external spring configured to at least partially compress when the fastener is installed in the fixture hole of the work holder and [[a]] the work piece is positioned over the work holder so as to align with the fixture hole.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 7, McKay (US 3,390,712) in view of Carter et al. (US 3,683,988) discloses the claimed fastener with the exception of the shaft having an externally threaded portion extending from a first axial end face of the shaft configured to engage a work piece, and an unthreaded portion extending from a second axial end face of the shaft configured to be received within a fixture hole in a work holder; the ball lock aperture being positioned along the unthreaded portion of the shaft; and wherein in a designated lock position, the ball locking surface of the pintle urges the locking ball to cooperate with the ball lock aperture so as to create an abutment surface that projects from the housing to engage an undercut of the fixture hole.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the faster disclosed by McKay in view of Carter et al. to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/10/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619